
	

113 HR 273 : To eliminate the 2013 statutory pay adjustment for Federal employees.
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 273
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 25, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To eliminate the 2013 statutory pay
		  adjustment for Federal employees.
	
	
		1.Elimination of 2013 pay
			 adjustment
			(a)In
			 generalSection 147 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242;
			 5 U.S.C.
			 5303 note), as amended by section 114(a) of the Continuing
			 Appropriations Resolution, 2013 (Public Law 112–175; 126 Stat. 1316),
			 is amended—
				(1)in subsection
			 (b)(1), by striking the matter after ending on and before
			 shall be made and inserting December 31, 2013,;
			 and
				(2)in subsection (c),
			 by striking the matter after ending on and before no
			 senior executive and inserting December 31,
			 2013,.
				(b)Elimination of
			 delayed adjustmentSection
			 114(b) of the Continuing Appropriations Resolution, 2013 is repealed.
			
	
		
			Passed the House of
			 Representatives February 15, 2013.
			Karen L. Haas,
			Clerk.
		
	
